Pfeifer, J.,
dissenting.
{¶ 2} We should have decided this case on the merits and found that the trial court erred in its denial of class certification. “[A] plaintiffs claim is typical if it arises from the same event or practice or course of conduct that gives rise to the claims of the other class members, and if his or her claims are based on the same legal theory.” Baughman v. State Farm Mut. Auto. Ins. Co. (2000), 88 Ohio St.3d 480, 485, 727 N.E.2d 1265. Civ.R. 23 is about cases with predominant legal and factual elements in common; minor factual peculiarities of individual claims should not destroy one plaintiffs ability to represent the class.